

image_01.jpg [image_01.jpg]
April 28, 2020


To: Mick Routledge


Delivered via email: mickroutledge66@gmail.com


Re: Offer of Employment for Senior Vice President, Operations and Chief
Operating Officer


Dear Mick,


Further to our recent discussions, we are pleased to offer you the position of
Senior Vice President, Chief Operating Officer (COO) for Coeur Mining, Inc.,
based at our corporate headquarters in Chicago, IL. Please note all terms and
conditions of this offer are pending approval by the Board of Directors’,
Compensation and Development Committee.


In this key Section 16 and Corporate officer position, you will report directly
to me as President & CEO. We will determine the exact start date in the coming
weeks.


The annual base salary for this position will be $375,000 USD.
In addition to your base salary, you will be entitled to a signing bonus of
$75,000 USD gross, payable in two installments: $37,500 USD on the first regular
monthly payroll after your hire date and $37,500 USD on the regularly scheduled
September, 2020 monthly payroll. You must be employed by Coeur Mining, Inc. on
the date of the payments in order to be eligible.
You will be eligible for participation in the Company’s annual incentive plan
(AIP) with a target level of 100% of base pay, pro-rated for year one based on
hire date. In your position, your AIP target percentage is split; 80% company
performance and 20% personal achievement.


As a participant in Coeur’s Long-Term Incentive Program (LTIP), you will be
eligible for an annual equity award upon the next Company grant. Your percentage
target will be 225% of annual base pay including a full year award in 2020. The
award will be granted in both restricted stock (40% of the award) and
performance share units (60% of the award). The restricted stock vests at 1/3 of
the total each year over a three-year period while performance shares cliff vest
after the three-year performance period. While LTIP is subject to annual
approval by the Board of Directors, it is the Company’s intention to continue
such grants on an annual basis.


Your total annualized direct compensation package at target is summarized below:



Base Salary:$375,000AIP 100% at target:$375,000LTIP 225% at target:$843,750
Total at target:


$1,593,750










--------------------------------------------------------------------------------





In addition, Coeur Mining, Inc. offers employees a range of benefits:



Medical InsuranceDental & Vision Coverage401K Plan with Company MatchingGroup
Life InsuranceShort-term & Long-term DisabilitySubsidized Transit Benefit
ProgramNon-Accrued PTO PolicyEmployee Assistance Program

Summary plan descriptions and other specific information regarding these benefit
plans will be provided.


You will be eligible for relocation under Coeur’s relocation policy as
administered by Lexicon.


Subject to approval by the Board of Directors’ Compensation and Leadership
Development Committee, you will be eligible to participate in the Company’s
Executive Severance Policy
(https://www.sec.gov/Archives/edgar/data/215466/000021546618000038/cde-12311710kex107.htm
[https://www.sec.gov/Archives/edgar/data/215466/000021546618000038/cde-12311710kex107.htm])
six months following your first day of employment with the Company.


Please complete Coeur Mining’s employment application and the authorization form
to allow investigative background inquiries. This offer of employment is
contingent upon satisfactory results received from these background checks.


You will be required to complete our regular hiring procedures, which include a
pre-employment drug screen and physical. This exam may be scheduled with an
occupational health clinic near you, with results to be received by the Company
prior to your date of employment.


Mick, at Coeur Mining we pursue a higher standard. As a part of our culture, you
have opportunity to develop and take on new challenges. We look forward to you
being part of this innovative team, committed to producing returns to our
stakeholders through operating excellence, while relying on the fundamentals of
safety and social responsibility to achieve our organization’s potential.


By signing this offer you indicate your acceptance of the terms and conditions
herein. Please provide a response to this offer by Tuesday, May 5, 2020.




Professional regards,



By: /s/  Mitchell J. Krebs



Mitch Krebs, President & CEO




Cc: Emilie Schouten, SVP Human Resources



By: /s/  Mick Routledge May 1, 2020

Signature/date

